FILED
                            NOT FOR PUBLICATION                             JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50308

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00697-JHN

  v.
                                                 MEMORANDUM *
JIM LEE SHEPHERD,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                   Jacqueline H. Nguyen, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Jim Lee Shepherd appeals from the district court’s judgment and challenges

his guilty-plea conviction and five-year probation sentence for theft of government

property, in violation of 18 U.S.C. § 641. Pursuant to Anders v. California, 386




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Shepherd’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Shepherd the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Shepherd waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal many aspects of his sentence. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to Shepherd’s plea or the aspects of the sentence not covered by the

appeal waiver. We therefore affirm as to those issues. We dismiss the remainder

of the appeal in light of the valid appeal waiver. See United States v. Watson, 582

F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                       11-50308